 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    CHRISTOFER JEWETT,                                 No. 2:18-cv-2501-EFB P
11                       Petitioner,
12              v.                                       ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
13    J. LIZARRAGA,
14                       Respondent.
15

16          Petitioner is a state prisoner without counsel seeking a writ of mandamus requiring that

17   Warden Lizarraga place plaintiff on parole rather than probation.1 ECF No. 1. In a mandamus

18   action, the court can only issue orders against employees, officers or agencies of the United

19   States. See 28 U.S.C. § 1361. Thus, this court cannot issue a writ of mandamus commanding the

20   warden of a state prison to act in accordance with petitioner’s requests. See Demos v. United

21   States Dist. Court for the E. Dist. of Wash., 925 F.2d 1160, 1161 (9th Cir. 1991); Clark v.

22   Washington, 366 F.2d 678, 681-82 (9th Cir. 1966). Therefore, the court cannot grant petitioner

23   the relief he requests. If petitioner contends that he is in custody in violation of the Constitution

24   or laws or treaties of the United States, he may commence a new action by filing an application

25   for a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

26
            1
27             Petitioner also requests leave to proceed in forma pauperis. ECF No. 8. Examination of
     the in forma pauperis application reveals that petitioner is unable to afford the costs of suit.
28   Accordingly, the application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(a).
 1            Accordingly, it is hereby ORDERED that:
 2            1. Petitioner’s application for leave to proceed in forma paupers (ECF No. 8) is granted.
 3            2. The Clerk of the Court randomly assign a United States District Judge to this action.
 4            Further, it is hereby RECOMMENDED that:
 5            1. The petition for a writ of mandamus be dismissed for lack of jurisdiction, without
 6   prejudice to filing an application for a writ of habeas corpus in a new action; and
 7            2. The Clerk be directed to close this case.
 8            These findings and recommendations are submitted to the United States District Judge
 9   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
10   after being served with these findings and recommendations, any party may file written
11   objections with the court and serve a copy on all parties. Such a document should be captioned
12   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections
13   shall be served and filed within fourteen days after service of the objections. Failure to file
14   objections within the specified time may waive the right to appeal the District Court’s order.
15   Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir.
16   1991).
17   Dated: October 18, 2018.
18

19

20

21

22

23

24

25

26

27

28
                                                         2
